                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

ROBSON XAVIER GOMES, DARWIN               )
ALIESKY CUESTA-ROJAS and JOSE             )
NOLBERTO TACURI-TACURI, on behalf         )
of themselves and all those similarly situated,
                                          )
                                          )
       Petitioners-Plaintiffs,            )
                                          )
               v.                         )                  Civil Action No. 1:20-cv-00453-LM
                                          )
CHAD WOLF, Acting Secretary of            )
Department of Homeland Security,          )
                                          )
MARCOS CHARLES, Immigration and           )
Customs Enforcement, Enforcement and      )
Removal Operations, Acting Field Office   )
Director,                                 )
                                          )
CHRISTOPHER BRACKETT,                     )
Superintendent of the Strafford County    )
Department of Corrections,                )
                                          )
       Respondents-Defendants.            )
__________________________________________)

                          STIPULATED PROTECTIVE ORDER
                       REGARDING CONFIDENTIAL INFORMATION

       With the agreement of the parties, the Court having determined that there is good cause

for issuance of a protective order to govern the disclosure, use, and handling by the parties and

their respective agents, successors, personal representatives and assignees of private medical

information otherwise protected from disclosure by the Health Insurance Portability and

Accountability Act, Pub. L. 104-191, 110 Stat. 1936 (1996), or any other federal statute

governing the disclosure of personally identifiable information in the above-captioned action, IT

IS HEREBY ORDERED as follows:

       1.      The Court requires the parties to produce private medical information for

purposes of this litigation. Such private medical information produced by either party during
discovery or otherwise made available for the litigation will not be disseminated beyond counsel

for the parties, as defined to include associated personnel necessary to assist counsel in this

action, such as law student interns working under the supervision of counsel of record in this

matter, litigation assistants, paralegals, and litigation support, information technology,

information or records management, investigative, secretarial, or clerical personnel.

       2.      Such private medical information may be disclosed to experts or consultants for

the parties, provided the attorney of record first informs the expert that such information to be

disclosed is confidential and to be used solely for the purpose of this litigation and further that

these restrictions are imposed by a court order.

       3.      The parties will appropriately redact all private medical information in any filings

submitted to the Court.

SO ORDERED.



                                                       _____________________________
                                                       Landya B. McCafferty, Chief Judge
                                                       U.S. District Court
                                                       District of New Hampshire
Dated: April   24 , 2020
